UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1eptember 1, 2007 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File No. 1-12879 GRIFFIN LAND & NURSERIES, INC. (Exact name of registrant as specified in its charter) Delaware 06-0868496 (state or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) One Rockefeller Plaza, New York, New York 10020 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number including Area Code (212) 218-7910 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox ­­­ Number of shares of Common Stock outstanding at October 1, 2007: 5,080,649 1 Griffin Land & Nurseries, Inc. Form 10-Q Index PART I- FINANCIAL INFORMATION ITEM 1 Financial Statements Consolidated Statements of Operations (unaudited) 13 and 39 Weeks Ended September 1, 2007 and September 2, 2006 3 Consolidated Balance Sheets (unaudited) September 1, 2007 and December 2, 2006 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) 39 Weeks Ended September 1, 2007 and September 2, 2006 5 Consolidated Statements of Cash Flows (unaudited) 39 Weeks Ended September 1, 2007 and September 2, 2006 6 Notes to Consolidated Financial Statements (unaudited) 7-19 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-33 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 33 ITEM 4 Controls and Procedures 34 PART II- OTHER INFORMATION ITEM 1 Legal Proceedings 34-35 ITEM 1A Risk Factors 35 ITEM 6 Exhibits 35-37 SIGNATURES 38 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Griffin Land & Nurseries, Inc. Consolidated Statements of Operations (dollars in thousands, except per share data) (unaudited) For the 13 Weeks Ended, For the 39 Weeks Ended, Sept. 1,2007 Sept. 2,2006 Sept. 1,2007 Sept. 2,2006 Landscape nursery net sales $ 4,861 $ 5,104 $ 24,294 $ 27,466 Rental revenue and property sales 7,287 12,593 24,336 18,513 Total revenue 12,148 17,697 48,630 45,979 Costs of landscape nursery sales 4,387 5,527 21,174 25,547 Costs related to rental revenue and property sales 3,483 4,830 10,590 9,562 Total costs of goods sold 7,870 10,357 31,764 35,109 Gross profit 4,278 7,340 16,866 10,870 Selling, general and administrative expenses 2,592 3,405 9,457 9,320 Operating profit 1,686 3,935 7,409 1,550 Gain on sale of Centaur Media common stock 476 - 2,873 - Interest expense (793 ) (732 ) (2,339 ) (2,259 ) Investment income 2,105 584 3,018 1,571 Income before income tax provision 3,474 3,787 10,961 862 Income tax provision 1,191 1,188 3,993 98 Net income $ 2,283 $ 2,599 $ 6,968 $ 764 Basic net income per common share $ 0.44 $ 0.51 $ 1.35 $ 0.15 Diluted net income per common share $ 0.43 $ 0.49 $ 1.32 $ 0.15 See Notes to Consolidated Financial Statements. 3 Griffin Land & Nurseries, Inc. Consolidated Balance Sheets (dollars in thousands, except per share data) (unaudited) Sept. 1, 2007 Dec. 2, 2006 ASSETS Current Assets: Cash and cash equivalents $ 5,011 $ 2,265 Short-term investments, net 26,842 35,973 Accounts receivable, less allowance of $146 and $143 4,365 2,559 Inventories, net 28,629 30,579 Deferred income taxes 1,294 2,331 Other current assets 6,567 7,226 Total current assets 72,708 80,933 Real estate held for sale or lease, net 105,237 101,544 Property and equipment, net 8,540 9,144 Investment in Centaur Media, plc 13,757 18,592 Other assets 12,953 6,402 Total assets $ 213,195 $ 216,615 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ 2,260 $ 1,197 Accounts payable and accrued liabilities 5,568 7,813 Deferred revenue 4,808 6,245 Total current liabilities 12,636 15,255 Long-term debt 48,739 50,631 Deferred income taxes 4,860 6,990 Other noncurrent liabilities 4,380 4,125 Total liabilities 70,615 77,001 Commitments and contingencies (Note 8) Stockholders' Equity: Common stock, par value $0.01 per share, 10,000,000 shares authorized, 5,309,232 and 5,177,709 shares issued, respectively, 5,151,549 and 5,132,663 shares outstanding, respectively 53 52 Additional paid-in capital 101,415 98,549 Retained earnings 39,345 32,377 Accumulated other comprehensive income, net of tax 7,196 9,942 Treasury stock, at cost, 157,683 and 45,046 shares, respectively (5,429 ) (1,306 ) Total stockholders' equity 142,580 139,614 Total liabilities and stockholders' equity $ 213,195 $ 216,615 See Notes to Consolidated Financial Statements. 4 Griffin Land & Nurseries, Inc. Consolidated Statements of Changes in Stockholders’ Equity For the Thirty-Nine Weeks Ended September 1, 2007 and September 2, 2006 (dollars in thousands) (unaudited) Shares of Common StockIssued Common Stock AdditionalPaid-inCapital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total TotalComprehensive Income (Loss) Balance at Dec. 3, 2005 4,999,604 $ 50 $ 95,339 $ 32,809 $ 4,659 $ - $ 132,857 Exercise ofstock options including tax benefit of $866 102,605 1 1,679 - - - 1,680 Stock-based compensation expense - - 87 - - - 87 Net income - - - 764 - - 764 $ 764 Other comprehensive income - 2,682 - 2,682 2,682 Balance at Sept. 2, 2006 5,102,209 $ 51 $ 97,105 $ 33,573 $ 7,341 $ - $ 138,070 $ 3,446 Balance at Dec.2, 2006 5,177,709 $ 52 $ 98,549 $ 32,377 $ 9,942 $ (1,306 ) $ 139,614 Exercise ofstock options, including tax benefit of $949, and shares tendered related to stock options exercised 131,523 1 2,771 - - (2,568 ) 204 Stock-based compensation expense - - 95 - - - 95 Repurchase of common stock - (1,555 ) (1,555 ) Net income - - - 6,968 - - 6,968 $ 6,968 Reclassification for gains on the sale of Centaur Media, plc included in net income - (1,868 ) - (1,868 ) (1,868 ) Other comprehensive loss - (878 ) - (878 ) (878 ) Balance at Sept. 1, 2007 5,309,232 $ 53 $ 101,415 $ 39,345 $ 7,196 $ (5,429 ) $ 142,580 $ 4,222 See Notes to Consolidated Financial Statements. 5 Griffin Land & Nurseries, Inc. Consolidated Statements of Cash Flows (dollars in thousands) (unaudited) For the 39 Weeks Ended, Sept. 1, 2007 Sept. 2, 2006 Operating activities: Net income $ 6,968 $ 764 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,308 3,933 Gain on sales of properties (11,307 ) (6,960 ) Gain on sale of common stock in Centaur Media, plc (2,873 ) - Deferred income taxes (620 ) 27 Taxes in other comprehensive income reclassified into net income 1,022 - Provision for inventory losses 655 727 Unrealized loss (gain) on trading securities 393 (154 ) Stock based compensation expense 95 87 Amortization of debt issuance costs 75 62 Provision for bad debts 14 83 Equity income from investment in agricultural cooperative (7 ) (151 ) Changes in assets and liabilities: Short-term investments 8,738 9,388 Accounts receivable (1,820 ) (1,843 ) Inventories 1,295 2,932 Other current assets 653 (1,500 ) Accounts payable and accrued liabilities (1,625 ) (146 ) Payment of employee withholding taxes on stock options exercised (994 ) - Mortgage escrow accounts (677 ) (28 ) Deferred revenue 608 1,002 Other, net (214 ) (92 ) Net cash provided by operating activities 4,687 8,131 Investing activities: Proceeds from sales of properties, net of expenses 11,361 14,009 Increase in cash held in escrow by a third party (6,400 ) - Additions to real estate held for sale or lease (8,895 ) (21,114 ) Proceeds from sale of common stock in Centaur Media, plc 3,467 - Additions to property and equipment (398 ) (342 ) Proceeds from distribution from Shemin Nurseries Holding Corp. 189 - Net cash used in investing activities (676 ) (7,447 ) Financing activities: Repurchase of common stock (1,555 ) - Tax benefit of stock options exercised 949 866 Payments of debt (908 ) (736 ) Exercise of stock options 249 814 Net cash (used in) provided by financing activities (1,265 ) 944 Net increase in cash and cash equivalents 2,746 1,628 Cash and cash equivalents at beginning of period 2,265 1,207 Cash and cash equivalents at end of period $ 5,011 $ 2,835 See Notes to Consolidated Financial Statements. 6 Griffin Land & Nurseries, Inc. Notes to Consolidated Financial Statements (dollars in thousands unless otherwise noted, except per share data) (unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Griffin Land &
